Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 03/01/2021 where claims 1-20 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 09/15/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 03/01/2021. These drawing are acceptable.

Allowable Subject Matter
5. 	Claims 7-10, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-10, 15 and 17-20 Chen  et al. [US 20190281614 A1] discloses in para [0156] Table 1000,  the different size segment parser may operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2 or 1:1:2) of 
And prior art Yang et al. [US 20200305164 A1] discloses in para [0233] Fig. 5, the per-segment parsing may include an even distribution among a configured number of segments (for example, 2) for distributing NBPSCS/2 coded bits (e.g., coded bits of the set of encoded information bits) to a first segment, followed by NBPSCS/2 to a subsequent segment of the frequency channel, in accordance with the description of NBPSCS. When a smaller segment is filled up, all the remaining bits may go to the larger segment.

However, prior arts of records Cox and Su does not teach  
wherein the combination of multiple RUs comprises one smaller RU of 484 tones and two larger RUs of 996 tones, and wherein a proportional ratio of the multiple RUs is 1:2:2 in units of s-bits or alternatively expressed as 1s:2s:2s, with the remaining leftover bits distributed to the two large RUs of 996 tones with a proportional ratio of 2:2 in units of s-bits or alternatively expressed as 2s:2s.  
Therefore, the claims 1 and 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US pub: 20190281614 A1) hereinafter Chen

As to claim 1.  Chen teaches a method, comprising: processing a stream of bits to provide processed bits; (Chen [0036] [0081] Fig. 2, AP process stream of bits)
and transmitting the processed bits to a station (STA) over a combination of multiple resource units (RUs) assigned to the STA, (Chen [0088] [0158]   Fig. 2, segment parser, parse bit,  divide BW into segments and RU based interleaving using  13CC interleaver and/or LDPC tone mappers i.e. process bits,   and allocates multiple RUs to each STA)
 wherein the processing of the stream of bits comprises: parsing the stream of bits to the combination of multiple RUs;(Chen [0154] [0155] Fig. 10, table 100, segment parser designs based on RU sizes, numbers of data tones, and segmentation of transmissions on the 240 and 320 MHz bandwidths; when the BW is segmented into 2, 3, or 4 equal segments that each utilize the same size RU)
and in an event of leftover bits remaining from the parsing, distributing the leftover bits to one or more RUs but not all RUs of the combination of multiple RUs.  (Chen [0156] when the BW is segmented into different sized segments that utilize different sized RUs, after parsing every s bits t=until smallest segment, then remaining bits are parsed into the 996-tone segment sequentially until the 996-tone segment is filled)
As to claim 3. Chen teaches wherein the combination of multiple RUs comprises at least one smaller RU and at least one larger RU with each of the at least one larger RU having more tones than the at least one smaller RU,
 and wherein the distributing of the leftover bits to one or more RUs but not all RUs of the combination of multiple RUs comprises distributing the leftover bits to the at least one larger RU.  (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2 or 1:1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled)
As to claim 6 Chen teaches wherein the combination of multiple RUs comprises one smaller RU of 484 tones and one larger RU of 996 tones,  and wherein a proportional ratio of the multiple RUs is 1:2 in units of s-bits (Chen [0156] Fig. 10, multiple RUs comprises small RU with 484 tones, larger RU with 996 tones; the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits)
and alternatively expressed as 1s:2s, with the remaining leftover bits distributed to the large RU of 996 tones.  (Chen [0156] Fig. 10,; the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits, i.e., is : 2S,  then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen and in view of Yang et al. (US Pub:  20200305164) hereinafter Yang

As to claim 2 Chen does not explicitly teach wherein the parsing of the stream of bits to the combination of multiple RUs comprises parsing the stream of bits to the combination of multiple RUs in a proportional round-robin fashion.  
Yang teaches wherein the parsing of the stream of bits to the combination of multiple RUs comprises parsing the stream of bits to the combination of multiple RUs in a proportional round-robin fashion (Yang [0238]0248] Fig. 1, AP 102-a, distribute the coded bits based on a cyclical parsing scheme proportional to the RU size of segments, and use an 80 MHz segment parser for proportional cyclical processing round robin parsing)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yang with the teachings of Chen because Yang teaches that data parsing and encoding would mitigate or reduce bandwidth efficiency loss, thereby achieving lossless or near lossless bandwidth utilization. (Yang [0229])
As to claim 4 Chen does not explicitly teach wherein the distributing of the leftover bits to the at least one larger RU comprises proportionally distributing the leftover bits over last predefined number of tones on each of the at least one larger RU.  
Yang teaches wherein the distributing of the leftover bits to the at least one larger RU comprises proportionally distributing the leftover bits over last predefined number of tones on each of the at least one larger RU (Yang [0236] [0237] Fig. 1, AP 102-a, distribute coded bits based on a cyclical parsing scheme proportional to the RU size of segments; encoded information bits by filling the smallest RU with the coded bits prior to distributing to one or more additional RUs of the segment; following distribution to each of the aggregated RUs included in the segment, AP then distribute the remaining coded bits to the RUs with a larger size)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yang with the teachings of Chen because Yang teaches that data parsing and encoding would mitigate or reduce bandwidth efficiency loss, thereby achieving lossless or near lossless bandwidth utilization. (Yang [0229])
As to claim 5 the combination of Chen and Yang specifically Chen teaches wherein the proportionally distributing of the leftover bits over last predefined number of tones on each of the at least one larger RU comprises proportionally distributing the leftover bits over last 44 tones on each of the at least one larger RU.  (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled; i.e., remaining tones 980-936 = 44 tones )
As to claim 11. Chen teaches comprising: processing a stream of bits to provide processed bits(Chen [0036] [0081] Fig. 2, AP process stream of bits); and transmitting the processed bits to a station (STA) over a combination of multiple resource units (RUs) assigned to the STA, (Chen [0088] [0158]   Fig. 2, segment parser, parse bit,  divide BW into segments and RU based interleaving using  13CC interleaver and/or LDPC tone mappers i.e. process bits,   and allocates multiple RUs to each STA)
wherein the combination of multiple RUs comprises at least one smaller RU and at least one larger RU with each of the at least one larger RU having more tones than the at least one smaller RU,  (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2 or 1:1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled)
and wherein the processing of the stream of bits comprises: parsing the stream of bits to the combination of multiple RUs ;(Chen [0154] [0155] Fig. 10, table 100, segment parser designs based on RU sizes, numbers of data tones, and segmentation of transmissions on the 240 and 320 MHz bandwidths; when the BW is segmented into 2, 3, or 4 equal segments that each utilize the same size RU)
(Chen [0156] when the BW is segmented into different sized segments that utilize different sized RUs, after parsing every s bits t=until smallest segment, then remaining bits are parsed into the 996-tone segment sequentially until the 996-tone segment is filled)
Chen does not explicitly teach in a proportional round-robin fashion; 
Yang teaches in a proportional round-robin fashion; (Yang [0238]0248] Fig. 1, AP 102-a, distribute the coded bits based on a cyclical parsing scheme proportional to the RU size of segments, and use an 80 MHz segment parser for proportional cyclical processing round robin parsing)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yang with the teachings of Chen because Yang teaches that data parsing and encoding would mitigate or reduce bandwidth efficiency loss, thereby achieving lossless or near lossless bandwidth utilization. (Yang [0229])

As to claim 12 the combination of Chen and Yang specifically Chen teaches wherein distributing the leftover bits over last 44 tones on each of the at least one larger RU.   (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled; i.e., remaining tones 980-936 = 44 tones )
Chen does not explicitly teach the distributing of the leftover bits to
Yang teaches the distributing of the leftover bits to the at least one larger RU comprises proportionally (Yang [0236] [0237] Fig. 1, AP 102-a,  AP distribute coded bits based on a cyclical parsing scheme proportional to the RU size of segments,  the remaining coded bits to the RUs with a larger size,)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yang with the teachings of Chen because Yang teaches that data parsing and encoding would mitigate or reduce bandwidth efficiency loss, thereby achieving lossless or near lossless bandwidth utilization. (Yang [0229])

As to claim 13 the combination of Chen and Yang specifically Chen teaches the at least one larger RU comprises sequentially distributing the leftover bits over last 44 tones on each of the at least one larger RU.  (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled; i.e., remaining tones 980-936 = 44 tones )
Chen does not explicitly teach wherein the distributing of the leftover bits to
 (Yang [0236] [0237] Fig. 1, AP 102-a,  AP distribute remaining coded bits to the RUs with a larger size,)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yang with the teachings of Chen because Yang teaches that data parsing and encoding would mitigate or reduce bandwidth efficiency loss, thereby achieving lossless or near lossless bandwidth utilization. (Yang [0229])

As to claim 14 the combination of Chen and Yang specifically Chen teaches wherein the distributing of the leftover bits to the at least one larger RU comprises evenly distributing the leftover bits over each of the at least one larger RU.  (Chen [0156] segment parser use equal parsing (with a ratio of 1:1 or 1:1:1) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled i.e., distribute equally)
As to claim 16 the combination of Chen and Yang specifically Chen teaches wherein the combination of multiple RUs comprises one smaller RU of 484 tones and one larger RU of 996 tones, and wherein a proportional ratio of the multiple RUs is 1:2 in units of s-bits and alternatively expressed as 1s:2s, with the remaining leftover bits distributed to the large RU of 996 tones.  (Chen [0156] Fig. 10, when BW is segmented into different sized segments that utilize different sized RUs and/or have different sized data tones, the different size segment parser operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled; i.e., remaining tones 980-936 = 44 tones )

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.